UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) S Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the quarterly period ended June 30, 2007. or £ Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the transition period from to. Commission file number 000-52665 BEDMINSTER CAPITAL CORP. (Exact name of registrant as specified in its charter) Nevada 20-8285508 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 90 Washington Valley Road, Bedminster, New Jersey 07921 (Address of principal executive offices) (Zip Code) (908)719-8941 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. YesxNoo State the number of shares outstanding of each of the issuer's classes of Class A Common Stock and Class B Common Stock, as of August 9, 2007 are 6,218,000 shares of Class A Common Stock and 2,156,000 shares of Class B Common Stock. BEDMINSTER CAPITAL CORP. FINANCIAL STATEMENTS INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition Item 3. Control and Procedures PART II OTHER INFORMATION Item 1. Legal Proceedings Item 2. Changes in Securities Item 3. Defaults Upon Senior Securities Item 4. Submission of Matters to a Vote of Security Holders Item 5. Other Information Item 6. Exhibits and Reports on Form 8-K Item 1. Financial Information BASIS OF PRESENTATION The accompanying reviewed financial statements are presented in accordance with generally accepted accounting principles for interim financial information and the instructions to Form 10-QSB and item 310 under subpart A of Regulation S-B. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting only of normal occurring accruals) considered necessary in order to make the financial statements not misleading, have been included. Operating results for the six months ended June 30, 2007 are not necessarily indicative of results that may be expected for the year ending December 31, 2007. The financial statements are presented on the accrual basis. 2 BEDMINSTER CAPITAL CORP. (A WHOLLY OWNED SUBSIDIARY OF BEDMINSTER NATIONAL CORP.) (A DEVELOPMENT STAGE COMPANY) CONDENSED FINANCIAL STATEMENTS AS OF JUNE 30, 2007 3 BEDMINSTER CAPITAL CORP A WHOLLY OWNED SUBSIDIARY OF BEDMINSTER NATIONAL CORP (A DEVELOPMENT STAGE COMPANY) CONDENSED BALANCE SHEET AS OF JUNE 30, 2007 (UNAUDITED) ASSETS CURRENT ASSETS Cash $ 496 Total Current Assets 496 OTHER ASSETS Deposits 450 TOTAL ASSETS $ 946 LIABILITIES AND STOCKHOLDERS’ DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses $ 16,262 Lines of Credit 42,701 Total Current Liabilities 58,963 STOCKHOLDERS’ DEFICIT Preferred stock, $0.0001 par value, 100,000,000 shares authorized, noneissued and outstanding, respectively - Common stock – Class A, $0.0001 par value, 200,000,000 shares authorized, 6,218,000 shares issued and outstanding 622 Common stock – Class B, $0.0001 par value, 3,000,000 shares authorized, 2,156,000 shares issued and outstanding 215 Additional paid in capital 40,000 Accumulated deficit during development stage (98,854 ) Total Stockholders’ Deficit (58,017 ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ 946 See notes to Audited Financial Statements. 4 BEDMINSTER CAPITAL CORP A WHOLLY OWNED SUBSIDIARY OF BEDMINSTER NATIONAL CORP (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS (UNAUDITED) For the three Months Ended June 30, 2007 For the Period from January 16, 2007 (Inception) to June 30, 2007 REVENUES $ - $ - OPERATING EXPENSES Professional fees 10,269 15,650 Management fees 70,000 80,000 General and administrative 1,413 2,365 Total Operating Expenses 81,682 98,015 LOSS FROM OPERATIONS (81,682 ) (98,015 ) OTHER INCOME (EXPENSE) Interest (749 ) (839 ) Total Other Income (Expense) (749 ) (839 ) NET LOSS BEFORE INCOME TAXES (82,431 ) (98,854 ) Provision for Income Taxes - - NET LOSS (82,431 ) (98,854 ) Net loss per share - basic and diluted $ (0.01 ) $ (0.01 ) Weighted average number of shares outstanding during the period - basic and diluted 8,374,000 8,374,000 See notes to Audited Financial Statements. 5 BEDMINSTER CAPITAL CORP. A WHOLLY OWNED SUBSIDIARY OF BEDMINSTER NATIONAL CORP (A DEVELOPMENT STAGE COMPANY) STATEMENT OF STOCKHOLDERS’ DEFICIT FOR THE PERIOD FROM JANUARY 16, 2007 (INCEPTION) TO JUNE 30, 2007 (UNAUDITED) Preferred Stock Common Stock _A Common Stock -B Accum Shares Amount Shares Amount Shares Amount APIC Deficit Total Common stock issued to parent for cash ($0.0001/share) - $ - 6,218,000 $ 622 2,156,000 $ 215 $ - $ - $ 837 In kind contribution of services 40,000 40,000 Net loss for the period January 16, 2007 (inception) toJune 30, 2007 - (98,854 ) (98,854 ) June 30, 2007 Balance - $ - $ 6,218,000 622 $ 2,156,000 $ 215 $ 40,000 $ (98,854 ) $ (58,017 ) See notes to Audited Financial Statements. 6 BEDMINSTER CAPITAL CORP. A WHOLLY OWNED SUBSIDIARY OF BEDMINSTER NATIONAL CORP (A DEVELOPMENT STAGE COMPANY) STATEMENT OF CASH FLOWS (UNAUDITED) For the Period from January 16, 2007 (Inception) to June 30, 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (98,854 ) Adjustments to reconcile net loss to net cash used in operating activities: In kind contribution of services 40,000 Changes in operating assets and liabilities: Increase in accounts payable and accrued expenses 16,262 Increase in deposits (450 ) Increase in accrued interest - Net Cash Used In Operating Activities (43,042 ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of fixed assets - Net Cash Used In Investing Activities - CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from issuance of common stock 837 Proceeds from lines of credit 42,701 Net Cash Provided By Financing Activities 43,538 NET INCREASE IN CASH 496 CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD - CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 496 See notes to Audited Financial Statements. 7 BEDMINSTER CAPITAL CORP. (A WHOLLY OWNED SUBSIDIARY OF BEDMINSTER NATIONAL CORP.) (A DEVELOPMENT STAGE COMPANY) NOTES TO CONDENSED FINANCIAL STATEMENTS AS OF JUNE 30, 2007 NOTE 1 SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES AND ORGANIZATION (A) Organization Bedminster Capital Corp. (a development stage company) (the “Company”) is the wholly owned subsidiary of Bedminster National Corp. The Company was incorporated under the laws of the State of Nevada on January 16, 2007.The Company was organized to own andmanage commercial real estate. Activities during the development stage include developing the business plan and raising capital. (B) Use of Estimates In preparing financial statements in conformity with generally accepted accounting principles, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and revenues and expenses during the reported period.Actual results could differ from those estimates. (C) Cash Equivalents For the purpose of the cash flow statement, the Company considers all highly liquid investments with original maturities of three months or less at the time of purchase to be cash equivalents. (D) Income Taxes The Company accounts for income taxes under the Statement of Financial Accounting Standards No. 109, “Accounting for Income Taxes” (“Statement 109”).Under Statement 109, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.Under Statement 109, the effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. (E) Business Segments The Company operates in one segment and therefore segment information is not presented. 8 BEDMINSTER CAPITAL CORP. (A WHOLLY OWNED SUBSIDIARY OF BEDMINSTER NATIONAL CORP.) (A DEVELOPMENT STAGE COMPANY) NOTES TO CONDENSED FINANCIAL STATEMENTS AS OF JUNE 30, 2007 (F) Revenue Recognition Revenues are recognized as the services are performed.As of June 30, 2007, the Company had no revenues (G) Financial Instruments The Company’s financial instruments consist of cash, notes payable, and lines of credit.Unless otherwise noted, it is management’s opinion that the Company is not exposed to significant interest, currency or credit risks arising from these financial instruments.The fair value of these financial instruments approximates their carrying value, unless otherwise noted. (H) Long-Lived Assets The Company accounts for long-lived assets under the Statements of financial Accounting Standards Nos. 142 and 144 "Accounting forGoodwill and Other Intangible Assets" and "Accounting for Impairmentor Disposal of Long-Lived Assets" ("SFAS No. 142 and 144"). Inaccordance with SFAS No. 142 and 144, long-lived assets, goodwill andcertain identifiable intangible assets held and used by the Companyare reviewed for impairment whenever events or changes incircumstances indicate that the carrying amount of an asset may not berecoverable. For purposes of evaluating the recoverability oflong-lived assets, goodwill and intangible assets, the recoverabilitytest is performed using undiscounted net cash flows related to the long-lived assets. (I) Loss Per Share Basic and diluted net loss per common share is computed based upon the weighted average common shares outstanding as defined by Financial Accounting Standards No. 128, “Earnings Per Share.”There are no dilutive securities outstanding as of June 30, 2007. (K) Stock-Based Compensation In December 2004, the FASB issued SFAS No. 123(R), "Share-Based Payment," which replaces SFAS No. 123 and supersedes APB Opinion No. 25.Under SFAS No. 123(R), companies are required to measure the compensation costs of share-based compensation arrangements based on the grant-date fair value and recognize the costs in the financial statements over the period during which employees are required to provide services. Share-based compensation arrangements include stock options, restricted share plans, performance-based awards, share appreciation rights and employee share purchase plans. 9 BEDMINSTER CAPITAL CORP. (A WHOLLY OWNED SUBSIDIARY OF BEDMINSTER NATIONAL CORP.) (A DEVELOPMENT STAGE COMPANY) NOTES TO CONDENSED FINANCIAL STATEMENTS AS OF JUNE 30, 2007 In March 2005 the SEC issued Staff Accounting Bulletin No. 107, or "SAB 107". SAB 107 expresses views of the staff regarding the interaction between SFAS No. 123(R) and certain SEC rules and regulations and provides the staff's views regarding the valuation of share-based payment arrangements for public companies. SFAS No. 123(R) permits public companies to adopt its requirements using one of two methods.On April 14, 2005, the SEC adopted a new rule amending the compliance dates for SFAS 123R. Companies may elect to apply this statement either prospectively, or on a modified version of retrospective application under which financial statements for prior periods are adjusted on a basis consistent with the pro forma disclosures required for those periods under SFAS 123. Effective January 1, 2006, the Company has fully adopted the provisions of SFAS No. 123R and related interpretations as provided by SAB 107.As such, compensation cost is measured on the date of grant at their fair value.Such compensation amounts, if any, are amortized over the respective vesting periods of the option grant.The Company applies this statement prospectively. (L) Recent Accounting Pronouncements In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements”. The objective of SFAS 157 is to increase consistency and comparability in fair value measurements and to expand disclosures about fair value measurements.SFAS 157 defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements. SFAS 157 applies under other accounting pronouncements that require or permit fair value measurements and does not require any new fair value measurements. The provisions of SFAS No. 157 are effective for fair value measurements made in fiscal years beginning after November 15, 2007. The adoption of this statement is not expected to have a material effect on the Company's future reported financial position or results of operations. In February 2007, the Financial Accounting Standards Board (FASB) issued SFAS No. 159, “The Fair Value Option for financial Assets and financial Liabilities
